Case 1:19-cv-22920-KMW Document 1 Entered on FLSD Docket 07/15/2019 Page 1 of 4



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO._________________

  CHRISTOPHER JAMISON,

                  Plaintiff,

  vs.

  TED & STAN’S TOWING SERVICE, INC.,
  a Florida corporation, and EDWYN
  MARTINEZ, individually,

              Defendants.
  ________________________________________/

                                             COMPLAINT

          Plaintiff, CHRISTOPHER JAMISON, by and through undersigned counsel, sues the

  Defendants, TED & STAN’S TOWING SERVICE, INC., (hereinafter, “Company”), and EDWYN

  MARTINEZ, individually, (hereinafter, collectively referred to as “Defendants”) and alleges as

  follows:

          1.      Plaintiff, a former employee of the Defendants, brings this action to recover

  compensation and other relief under the Fair Labor Standards Act, as amended (the "FLSA"), 29

  U.S.C. § 201 et seq.

          2.      Jurisdiction is conferred on this Court by 29 U.S.C. § 216(b).

          3.      The unlawful employment practices alleged herein occurred and/or were committed

  within this judicial district.

          4.      At all times material hereto, Plaintiff is/was a resident of this judicial district, an

  employee of the Defendants, sui juris and otherwise within the jurisdiction of this Court.
Case 1:19-cv-22920-KMW Document 1 Entered on FLSD Docket 07/15/2019 Page 2 of 4



         5.      At all times material hereto, Defendant, Company, was the employer or former

  employer of the Plaintiff and is conducting business in this judicial district and is otherwise an

  ‘employer’ under the FLSA.

         6.      That at all times material hereto, Defendant, EDWYN MARTINEZ, individually,

  acted directly in the interests of his employer, the Defendant, Company, in relation to the Plaintiff,

  and this individual Defendant exercised the requisite legal control and otherwise administered the

  illegal acts as described herein on behalf of the Defendant, Company, and is otherwise an ‘employer’

  under the FLSA.

         7.      At all times material hereto, Defendants were and continue to be an ‘enterprise

  engaged in commerce’ within the meaning of the FLSA.

         8.      That at all times material hereto, Plaintiff was ‘engaged in commerce’ within the

  meaning of the FLSA.

         9.      Defendants have been at all times material engaged in interstate commerce, and

  Defendants’ annual gross revenues derived from this interstate commerce, upon information and

  belief, are in excess of $500,000.00 for the relevant time period.

         10.     The Plaintiff was hired as a non-exempt employee by the Defendants.

         11.     During his employment, the Defendants however had Plaintiff, a non-exempt

  employee under the FLSA, work in excess of forty (40) hours per work week, but willfully refused to

  properly compensate Plaintiff for such work in violation of the FLSA.

         12.     Specifically, Plaintiff worked approximately 55 hours per week, yet did not receive

  overtime premiums.




                                                    2
Case 1:19-cv-22920-KMW Document 1 Entered on FLSD Docket 07/15/2019 Page 3 of 4



           13.    Additionally, Plaintiff worked as a dispatcher from July to October of 2018, with

  again no overtime provided.

           14.    All records concerning the number of hours actually worked by Plaintiff are

  presumably in the exclusive possession and sole custody and control of the Defendants, and

  therefore, Plaintiff is unable to state at this time the exact amount due.

           15.    Plaintiff, however, will exert diligent efforts to obtain such information by appropriate

  discovery proceedings, to be taken promptly in this case, and if required, an amendment to this

  Complaint will be submitted to set forth an amount due by the Plaintiff.

                                             COUNT I
                                          FLSA - COMPANY

           Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 15

  above.

           16.    Plaintiff is entitled to time and one half for each hour worked in excess of forty (40)

  hours per work week pursuant to the FLSA.

           17.    By reason of the intentional, willful and unlawful acts of the Defendant, Company in

  violation of the FLSA, Plaintiff has suffered damages.

           WHEREFORE, Plaintiff demands judgment against the Defendant, Company for all

  damages and relief under the FLSA, including liquidated damages (and/or pre-judgment interest),

  attorneys’ fees, costs and expenses, in addition to all other relief this Court deems just and proper.

                                           COUNT II
                                     FLSA–EDWYN MARTINEZ

           Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 15 of

  this Complaint.


                                                     3
Case 1:19-cv-22920-KMW Document 1 Entered on FLSD Docket 07/15/2019 Page 4 of 4



            18.    Plaintiff is entitled to time and one half for each hour worked in excess of forty (40)

  hours per work week pursuant to the FLSA.

            19.    By reason of the intentional, willful and unlawful acts of the Defendant, EDWYN

  MARTINEZ in violation of the FLSA, Plaintiff has suffered damages.

            WHEREFORE, Plaintiff demands judgment against the Defendant, EDWYN MARTINEZ

  for all damages and relief under the FLSA, including liquidated damages (and/or pre-judgment

  interest), attorneys’ fees, costs and expenses, in addition to all other relief this Court deems just and

  proper.

                                         DEMAND FOR JURY TRIAL

            Plaintiff demands a trial by jury on all counts.

            Dated: July 15, 2019.                  Respectfully submitted,

                                                   Law Offices of Levy & Levy, P.A.
                                                   1000 Sawgrass Corporate Parkway
                                                   Suite 588
                                                   Sunrise, Florida 33323
                                                   Telephone: (954) 763-5722
                                                   Facsimile: (954) 763-5723
                                                   Email: david@levylevylaw.com
                                                   Service Email: assistant@levylevylaw.com
                                                   Counsel for Plaintiff

                                                   /s/ David Cozad
                                                   DAVID M. COZAD, ESQ.
                                                   F.B.N.: 333920




                                                      4
